Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments 
1.	Applicant's arguments, filed on 03/21/2022 with respect to claims 1, 9, 11, 21, 25-26 and 41  in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 1, 21, 25 and 41. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 9, 11, 21, 25-26 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ohata et al., (US 2018/0222582), (hereinafter, Ohata) in view of Terry et al., (US 2017/0355457), (hereinafter, Terry). 
Regarding claims 1 and 21, Ohata disclose a method/node of operation of a server for providing unlicensed drone User Equipment device (UE) (= drones) detection in a cellular communications network (= process for authentication station 2 to identify a group of drones, see [0077 and 0038-39]), comprising:
 receiving from a network node (= satellite 3 or device 14), a measurement report for a UE (= station 2 receives drone information from terminal 14, see [0073-74]; and satellite 3 transmits captured drones image data to the authentication station 2, see [0077]);
 predicting that the UE is an unlicensed drone UE based on the measurement report for the UE (= authentication station 2 compares the report information of the legitimate drone and flight state acquired from the satellite 3, and detects the legitimate drone from among the group of drones…station 2 detects illegitimate drone among the group of legitimate drones by analyzing the satellite picture and position of the legitimate drones, see [0082-0083]);
 and taking one or more actions upon predicting that the UE is an unlicensed drone UE (= authentication station 2 can output an identification result in response to a request from an external system or user terminal 14 at each acquisition of the drone identification, see [0083]).
Ohata explicitly fails to disclose the claimed limitation of: “wherein the measurement report comprises: information that indicates that the network node has predicted that the UE is an unlicensed drone UE; and/or a confidence level for the prediction that the UE is the unlicensed drone UE”.
However, Terry, which is an analogous art, equivalently discloses the claimed limitations of: “wherein the measurement report comprises: information that indicates that the network node has predicted that the UE is an unlicensed drone UE; and/or a confidence level for the prediction that the UE is the unlicensed drone UE” (= detection of rogue UAV, see [0161-0163 and 0165]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Terry with Ohata for the benefit of achieving a communication system that includes detection of rogue UAV and remotely controlling UAV for safe landing. 

Regarding claim 2, as mentioned in claim 1, Ohata further discloses the method, wherein the measurement report is a measurement report for a UE session of the UE (see, [0083 and 0096]).  

Regarding claim 9, as mentioned in claim 1, Ohata  further discloses the method, wherein the measurement report comprises one or more measurements for the UE that can be used by the server when predicting that the UE is an unlicensed drone UE (see, [0083 and 0096]).  

Regarding claim 11, as mentioned in claim 1, Ohata  further discloses the method, wherein taking one or more actions comprises signaling, to another node, one or more actions to be taken with respect to the UE, and wherein the other node is the network node from which the measurement report was received (= station 2 output identification result in response to a request from an external system or terminal 14 see, [0083]).  

Regarding claims 25 and 41, Ohata discloses a method/node of operation of a network node (= satellite 3) for providing unlicensed drone User Equipment device (UE) detection in a cellular communications network (= process for authentication station 2 to identify a group of drones, see [0077 and 0038-39]),, comprising:
 sending to a server, a measurement report for a UE (= station 2 receives drone information from terminal 14, see [0073-74]; and satellite 3 transmits captured drones image data to the authentication station 2, see [0077]), the measurement report comprising information that relates to whether the UE is an unlicensed drone UE (= authentication station 2 compares the report information of the legitimate drone and flight state acquired from the satellite 3, and detects the legitimate drone from among the group of drones…station 2 detects illegitimate drone among the group of legitimate drones by analyzing the satellite picture and position of the legitimate drones, see [0082-0083]).
Ohata explicitly fails to disclose the claimed limitation of: “indicates a prediction as to whether the UE is an unlicensed drone UE and/or information that indicates a confidence level for the prediction that the UE is an unlicensed drone UE”.
However, Terry, which is an analogous art, equivalently discloses the claimed limitations of: ““indicates a prediction as to whether the UE is an unlicensed drone UE and/or information that indicates a confidence level for the prediction that the UE is an unlicensed drone UE” (= detection of rogue UAV, see [0161-0163 and 0165]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Terry with Ohata for the benefit of achieving a communication system that includes detection of rogue UAV and remotely controlling UAV for safe landing. 

Regarding claim 26, as mentioned in claim 25, Ohata further discloses that the method further comprising: receiving, from the server, signaling that indicates that the UE is an unlicensed drone UE, and wherein the signaling comprises an indication of one or more actions to be taken with respect to the UE (= station 2 output identification result in response to a request from an external system or terminal 14 see, [0083]).  

Allowable Subject Matter
3.	Claims 3, 7, 13, 16, 20, 28, 32, 34-35, 37-38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
                                             CONCLUSION  
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 33the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
            
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.